OFFICE OF THE ATTORNEY         GENERAL    OF TEXAS
                             AUSTIN




xr8. Wlllla,~094sal>.
County Auditor
Oarson Coculty
Panhandle, Texas

Dear Mrs. O*Neal:                  opinion HO A o-222
                                                                 use
                                                                 or the
                                                                 as -

                          r0r 0p                   recdvsa and


          "In Bdaroh of                          8 introduced
     In the Leglsla
    a Ssoretary tb
    and wae placed

                                           of this Bill in
                                          it was paaeea and
                                          illar with it.
                                   me if this is suiii-
                           cretemy to the County Judge at
                           Commiesionere~ Court not to Sx-

                       a letter from Honorable (hrar
                       tlve of 107th District, dated
                       o the payment of actual oar ox-
    psnae o* the Ccirwnissioner~
                               of Carson County, nhieh
    reads ae follows:

    wCounty Judge, Carson County
    Panhandle, Texas
    Dear Slrt
         "1 SINlOSS herSWith OXSOt SOpy Qf thS 1aW
    whloh allowa the Comlesfoners~ Court of Carson
rdn. Willla O'Poal. Page 8


     County to pay sash lndiridual member OS mid
     Court, the amount not to oxosed (iS5.00per
    month ior aotual oar axpuma.   I am s.ncling
    this for your files so that you and the Corn-
    airsionsrr will have same for rsfersnoa at.all
    tial.6.
          *Ii I oan serve you people 15 any manner,
     please aall on swat any time.
                         7ours   r&y   truly

                . -~.
                iaimml) O&m Burkstt Rearesentatire
                        107th District -
     0B:KW
     snol.
          The Copy attached to the above letter is
     H. B. No. 19s.
                         me rsgar!llng the payment of
          *Plsast~a~dvlss~
     this car expenas Andyany liability I mixyhare la
     the niatter.w~
          Howe Bill Ilo. 193 of the 46th Lo~lslatam     of PIxas
reads as followsi


                       H. B. HO. 193
     wANACTluthorirfng the Ooemissiormra Court in
    eaoh au&y       in this State having a population of
    .not less than sefen thoUand, seven hundred
     (7,700)    and not more than 0410~ thowand, li&ht
    hundred (7,800); and oountise having a~populatlon
    or not leas than twelve thoueaml, smven hundred
    and twenty-tire (u!,785)     nor more than twslro
    thornand, li&ht hundred and twenty-five (18,885);
    and oounties.~havlnga population of not lss~~than
    seventeen thoueand, five hundred and sixty (17,550)
    nor more thin seventern thaWand, fire hundred and
    ninety (17,890); and counties having a po,ulation
    of not less thin twenty-three thousand, s1p   f hue
    dmd      and fifty (23,650) nor more than twenty-thrss
    thousand, mm411 hundred (SS,700); and aountiW
    having a population of not less than tWe&ty-iOur
    thousand, two hundred (24,200) nor more thnn
Mrs. wi.l110OWeal,   Page 3


    twenty-four thouaand,~two hundraa and acmntp
    fir0 (24,275), aooording  to the laat praoading
    Federal Census, to allow uah County Cwmiaaioner
    oertsin expansea for traveling and in oonneotion
    with the use of his automobile on ot?Ioial bual-
    ,noss only and/or in ovarsoeing the oonatruetion
    and amfntenanoe of the pablio roads of the county;
    requiring eacrhsuch Commiaaioner to gay the em-
    ppsnaaof operation and rspalr ol such vehlole so
    used by him without any furthor expanm Matsoarer
    to the county; and daelariny an emerganoy.
    "BE19 ENACTEDBY    TEELEGX3UTUREOF   To[ESTATE OF
    TEXAS;
          WsotIon 1, In ani oounty 3.5 thio mate oon-
    ~taininsa popuhtion or Pot leae than awen thou-
    aard, aeven hundred (7,900) and not mere than seven
    thouaand,'eigbt hundrad (9,eoO)I and oouatfaa hay-
    i56  a POpldAtiO~ Of IlOt1888 thM tWOl+a thousand,
    aeven hundred and twantpfifa (12,925) WC IBM
    than twelro thousand, eight huad~d and twenty-rira
     [12,82S); tid oountlea having a population of not
    loaa than seventeen thouasnd, flrr huudrad and tixty
     (19,~O) nor more th a nlbrentson thousand, five
    hundred end-ninety (17,690); and oountims ,havInga
    population of not leaa than twenty-three ~thouaand,
    six hundraU and fifty (23,6SO) aor nare than twanty-
    three thouaand, seven hundrad (23,900); and oeantlu
    having a populationsof not lea8 than twenty-four
    thousand, two hundred (2dJbOO) nor more t&a5 twenty-
    four thousand, two hundred and aevoaty-tfve (84,27S),
    aoeordln@ to the last prsoedlng Federal Census, the
    CoollPIsaionsraCourt is boreby authoriaed to allow
    each Commiesloner not more thaa the sum at Thirty-
    tire Dollara ($SS) per month to be paid out ot the
    Road and Bridge Fund of eaoh respaotlro Oommlaalon-
    lr*a.Preainot, for traveling rxpans*a an4 deprsoia-
    tion 05 the automobile while uard 05 oifIoIa1 buaine~a
    only and/or in oraraoeing the oonstruation and mein-
    tenanoe of the publio roads of said oountisa. Eaoh
    such Commlaaioner ahall pry all lxpensoo In the opara-
    tfon of auoh automobile and keep same in repair nt
    hia own axpsnae,  free of any other oharga whatsoever    .
    to the county.
XI-U.WI1118 O'lcial,?Ago 4


          '&SO.   8.   The iaot   that   in the countle8af-
     feotod by thla Aot there is grsat ns8d that the
     oountie8 pertiolpate in derraying the experuieof
     8uoh Cm~la8lo~er8.beoau8e the great a!Aormtof
     road work now gelng on inorea8ea the neos88ity of
     8ueh Comak88ion8r8 trarellng fro8iplao8 to plaoe
     orer8eelng ths oorutruotlon end aainterunor 0r
     8UOh rold8 Or@&88 an aergen6y and an i.QpeFatiVe
     public xmoe88lty that the Cofmtitutional Rule re-
     ~ulrlng bill8 to be read on three 8ersral day8 in
     each House ba sti8psnded,Iandthe 8Wi8 is hereby
     suspsnded, and this Aot'shU   talc6s?feot eAd be
     in force from and sitterit8 passage; and it is 80
     enacted.
          *Approved March 31, 1939.
          "Bffeotire Uaroh 31, 1039."
           Camon County, TUXAS, aooording to the la8t pnosd-
 lng ledera Cenaim of 19250,hea seven thousand, 84100 hundred
 end fort*-five (9 745) inhabitant8 and 18~the only oounty
 in %ns   ooming Athin the poptiation braokete oi not le88
 than 8eten thowusd,  gey8n hundred (7,700) end not molr,than
~8emn thowmnd, oight~hundred (9,800), set out in Buue Bill
 193, 8AprA.
          Callahan County Texa8, eoaordlng to the la80 pre-
aeding Mderal Cen8us of iOS0 ha8 tW8lt8'thOA8AAd
hundred and eighty-iIT8 (lg,785) iAhabftAnt8, end i8'ztA
only oounty in Tsxao eolning dthia the population braoket8
of not le88 than twelve thoumnd, 88~8~1hunilredand We&y-
fire (12,7Z?8)and not more than twelve thou8anb;~ight hun-
dred end twenty-five (l%i,g%6)8et out In Hou80 Bill 195,
mlpra.
          Palo Pint@ Oounty, Texu, AOOOrdiAg   to the lut
preceding Federal Census of lOSO; he8 88vante8n thtiund,
fit0 hundl'sden6 88Venty-8iX iAhabitant8 (17,676)  and i8 th0
only oounty'in T8xae oomi~g within the population bracket8
of not 1888 than 88rsntaen thawAnd, fly8 hundred +~d Sixty
(17,560)end not mo$v than 8eVwteen th8u8AAd, firs hundred
end ninety (13,590) 8et out in flOU8SBill 199, 8uprA0
          Colma~ Oounty, T8x~8, eoq8rda    to ths h8t pre-
ceding Federal C8n8u8 or 1950, lmu'tw8Aty-thne thowAnd,
81x hundred and 8ixty-nine (%a,(LOQ)hhabitant8,  And i8 the
    ooly county In T8xa8 ooming within the population bracketi
    ot not le88 then twenty-three thousand, 8ix hundred and
    iiity (tS,I)SO)end not nor8 ~&AA twenty-three thou8end,
    8even hundred (SS,700) 8et out In Eou80 Bill 193, eupn.
              Jone8 County, Texa8, aacordlng to ths last pre-
    oediag Federa]. hn174u8 of 1930, hae twenty-four thousand
    tw  hundred and thirty-three (M,SSS) fnhebitents, end i8
    the only oouoty in Texas comfng within the population
    braokets of not lea8 then twenty-four thou8end, two hun-
    dred (S4,gOO) and not more than twenty-four thousand, two
    hundred and seventy-five (E4,875) set out in Hou8e Bill
    &es,   8Ilpm.

                    Xou8e Bill 4%     of the 46th LsgIslattue or l'eres
    md8     a8   fOuOW8:

                    "COCRTYJUDOT-     STEnOCRWl%ERORCLlCRll
                                     H. 0. Ho. 458
           "AR ACITauthorizing the County Judge to employ a
           8teNgraph8r or alerk In OountIes hering a popula-
           tlonof not nor8 then 88ven thoruaod, eight hun-
           dred (7,800) and not la8r then 8even thousend,
           8oren hundred (7,900) and In oountier of not more
           thrn ten thousAnd, four hundred and ninety-Rime
           (10,499) and not lr8 than tan thoumud, three
           hundred and ninety-nIn8 (10,399) tnhabitants, ae-
           aording to the last prcoedlog yederal Oen8u8; fir-
           ing ulary       of ame;   provldlng   for pqaent     of malery;
           providing for remoral; and 6sOlarfng~              8ergency.
           -BITIT ELJACTEDRY THE LROXSLATURR OR TWZ S'Wl'ROF
           TBXAS:
                *SeotIon 1. In any oounty in this State with
           e population ot not 1801%than 8even thou8and, eight
           hundred (7,800) and not le8s than Ieten thousand,
           8e78n hunarea (7,700), end In aountierr ot not 3aore
           than ten thousand, four hundred and nlnoty-nine
           (10,499) and not 10~8 then ten thou8and, three
           hundred end elnety-nine (10,RVS) Inhabltant8, ae-
           cording to the last preo8ding Federal Csn8u8, the
           Oounty Judge shell be end ia hereby authorlud to
P          employ a stenographer or a 018rk at a salary of not
P



      Mrs. Willie O*Weal, Page 6


           to 8xoeed One ~HundredBollam ($100) per AOAth.
           LhrohMlaly'i8 t+ be pid   monthly by county
           warrants drewn on the oouty general iund, the
           OOrv\tysalary fund, or the read end bridge fund,
           or either o? them, on the order8 o? the Commia-
           8iOwra Court o? suoh aounty. 'Suoh a stenographer
           or olerk ah~ll be subjeot to remora1 et the will
           o? 8uob County Judge.
                -sec. 8. The ?eot that In the alma o? OO~A-
           tie8 eiiaatsd by thi8 Aot there is great need for
           e 8tenographer or olerk by the aounty, and the
           fact tbat,fhInAot,abould take s??eot a8 8oon em
           po88Ibls, orsate an emer&eAay and en Iwpamtlva
           publla neoe88Ity that the Conatltutlonal,Rule re-
           wiring bill8 to be road on three 8everal daya
           In laoh House be suspended, and the 8eme I8 here-
           by suspended, 5nd thi8.Aot shall,teke s??eet and
           bo in form from imd after it8 pdl88agd, and it
           18 80   lnaoted.

                wFlled without CaverAor's 8ignatux-e   April 80,
           1989.
                ~B??eotlo8~bprll 2C; 1959.*
                Carron County, Termi aooordlng tQ the le8t preoad-
      ing Federal Csneu8 of 19%   ha8 ~'(18~ thou8and, ~YOA hun-
      drad and ?orty-rive (9.9451 inhabitant.8and is the sdy aounty
      in Texe8 coning within tha populetion braoketco? .Aot mAre then
      8even thotmapd, Al&t hundred (7,800) and Aot 1488 than 8iron thou-
      8aAd, 8evon himdred (9,900) set Out in HoA8s BIll~458, 8upre.
                Willaoy County, Texa8; eooordiAg to the lest pre-
      asding Federal Cur8u8 o? 1930, has ten thousand, four hun-
      dred and ninety-nine (10,499) Inhabltaate and la the only
      county In Texes coming wlthln ,thspapulation brfioket8 or
      not aom then ten thO&WaAd, .fourhundred end Ainaty-nine
      (10,499) and not le8A then ten thousand, three hundred and
      ninety--nine(10,SOO) set out in Hou8e Bill 438, ~upra.
                  At the very.OUt8st or this opinion, we are oon-
      frosted with the a~n8tItutlonelIty of the above quoted bIl18.        I
      The qUe8tiOn erirm aa to'Whether or Rot the8e bill8 are looal
      or specie1 laws reguletlag or etturrptingto regulate the
      a??alr8 of aouutlea IJIvIolirtIono? ArtIole~'9,Soetfon 56 o?
,:-   the COO8titUtiOU   o? T~XIAD.
                The oa8e A? Altgelt ~8. Cuteolt, SO1 SW 400, hold8
      that a Boxer County Road LAW, providing for en ennuA1 8alery
      for oomwi88Ioner8 of t+4 aounty for acting iA all oapaaitle8,
Mrs. Willie O'Er'sal,
                    Page 7


was unconstitutional, as an attempted regulation of county
lffiirs by loeal and speoial law.

          Ths oass of Smith vs. Stats, 49 S.W. 3nd 739, holds
that the eonstltutional prohibition against special laws
eansot bs evaded by making law applicable to a protended
olass and that a statute classifying munieipalitlss by popu-
lation is wspsclalW ii population does not afford rair basis
for elassitleatlon but statuts msrsly dssi@atss  singlo
musioipalit~under guiss 0r e~asifyb4g by population. ws
quots from said ease as follews:

          "A eonsidemtlon    or the dla88iri0ati0n ereat-
     sd by ths aet Involved in ths present oass in the
     light 0r utia    3, s0Oti05 30 0r the c0n8titrrti0n,
    prlm~rily.aalls     for the application or ths rule t&at
    ths Lsgislaturs oanaot evade the prohibition ot the
    Oosstltution bymsklsg a lsw applieable to a prs-
    tsadsd class, which is a6 manifested by the aet,
    in hot, no class. Clark vs. Tinlsy, 34 S.W. 343,
    aupra. sotie 0r the teats r0r dhmda5g         rhOthOr
    a prOtendOd     class is mifiirO6tOaby an sot arc laid
    down bg YeCpillan     on tioipal   Corporations,Volume
    1, gags8 498, 499. 80 quofsr 'The elassifloation
    adopts6 must rocltin real or substantial distino-
    tion, which rondsrs one olass, in truth, distinet
    or ditisront from anethor class.... There must
    exist a reasonable justiflcatioa ror the classiri-
    eation that is, the basis of the ela8siriOat'~.oa
    invoked must have s aIreGt relation to the pu.poss
    0r the law....*
          In ths oaso of Wood vs. mrfa  Indspsndsnt Sebool
Dirtriot, lZ3 SU end 429, ths eourt used the following lan-
@WV :
         We take judioial knorlsdge that no other
    eouaty in Texas haa the qualirioation 0r ';r-and
    population demanded by the statutes....
    sufflOlent to say here that when we look to tho
    praetieal opera+on of the act, we are led to the
    eonolusion that beyond doubt 2t nas tbe putpose
    of the Legislature to single out Presidio County
    and naks the aot applleable to that county alone.
    Bexar County vs. Tynan; 97 SW End 467. For that
    mason the aot is a looal aot and one whieh it vms
    beyond the power Or ths Lsglalaturs to snaot.
    Vernon's Annotated Ciril Statutos, l'ema COestltutlon,
 .
;-
     YrS* ri111* O'Neal, Page 8


          Utiels 3, Section 56; Brownfield vs. Tongste,
          109 SH and 3321 City of Fort Worth vs. Bobbitt,
          36 SE end 470; Britter vs. #set, 65 SA'2nd 414;
          Austin Broe. vs. Patton, 2488SW 1SZ; 3aith vs.
           State,     49 S.W. 8nd ISQ."
               This deparfnsnt held in its opinion 100. 0-10 on
     Maroh 6, MSQ, that Artloles 3378s-1 and 3QElb-E3, Rsvlsed
     Clril statutes of Texas, 1%?5, the former being appliealbs
     to counties having a population or not less than rorty-
     eight thousand, nine hundred (43,900) and not more than
     Forty-nine thousand (49,COO) and the latter applying to
     oountlss with a population of not lass than rorty-eight
     thousand, nine hundred (48,900) and not nors than forty-
     eight thousand, nine hundred and seventy-fire (43,975)
     and ~O~ti~8 with a population of not 1088 tlan ten thou-
     sand, threw huadred and seventy (lO,S70) and not more
     than ten thousand, three hundred an6 eighty (10,380),
     aooording to the last proording Bsdsral csnsus, were un-
     oonstitutlonal and told as special laws under Seetion 36,
     Article S 0r tho State Constitution,  citing the ease 0r
     the City of Fort Worth va. Bobbitt,  36 SW and 470.
                    This dopattmertheld in its opinion No. C-344,
     on JdarOh1, lQS9, that &tiOls SQOE, Ssoti~ S8 thersoi,
     Rsrissd Civil Statutse of Tal06, 19t8, providing     for an
     offloe'a8si8t8nt, bookkeeper and stsnographsr in counties
     having a population 0r not 1088 than forty-e,ight    thousand
     nins hundrsd (4S,OOO) and not 80x8 than fortg-nine thousand
     (49,000) inhabitants, aoeording to the last praeeding Fed-
     oral csnsus, was told under Artiels 3, Seotlon 36, of the
     State Oonstitution.
                 This deparfsmnt held in its opinion No. C-463,
      on Uareh 31, 1939, that House 3111 6S3, 46th Logislaturo,
     'which provides for the attaqhment of adjacent territory
     -for aening urposes by towne or not less than tour thou-
      sand (4,0007 inhabitants nlthin counties oY not 1888 than
      thrse hundred thousand (SC0 000) and not mere than three
      huntied and rirty thousand fSSO,OO?) inbabittmts aeoofiing
      to the last prseeding Federal oensus, WUI unconstitutional
      in that it attsmpted to snaot a loeal law and foil within
      the prohibition or Artiele S, Soetgon 56 of ths Constitution
      0r 'Taxes.
Mrs. Ulllle OWeal,      Age    9


          Opinion lo. O-899 of thls de&artment holds that
House Bill 866 of'ths 46th Legislature of Texas, a bill
ettempting
        - to pfovldo traveling
                         _ ._ 4xp4ns44 for oo0nAsdo5srs
of count148 having a p0pulat.l
                             on or not 14k18thn twenty-
two thousand, one hundred (3!e,lOO)and not more than twslpty-
two thouslmd, five hundred (88,600) inhabitants accordilpg
to the last preceding Federal Census, la unconetitutlonal
and void as a looal or spseial law attempting to regulate
the airairs of'a county in oontravention or Section 56 of
Artiole 21or the Constitution.
          Opinion Ho. O-1955 or this deplrtmant   holds that
HOMU Bill es6 of the 46th Legislature of Texas, a bill
attempting to provide traveling 4xp45s4s tor oanmissioners
of oounties baring a opulstion of not less than thirty-
four thoussnd (34,000! nor more than thirty-four thousaad,
two hundred.(S4,2!00)inhabitants, according to.ths lset
preoeding'federsl Census, is unoonstitutLona1 and void as
a 10aal or spsoidl law attmsptlng to regulate   the stiairs
or a county in oontrav4ntlon of Section 56 0r Article 3 0r~
the Constitution.
          This department has held a large number of sJmil.ar
aots to be unoon4tltutiotml and void.
          You arc therefore res~Ot~ully advised that it la
the 0p15105 of this department that Eouss Bills 195 and 4SS
or the 46th Legislature of Texa8, quoted above, era looal
and speaial laws sttespti5g to regulate tha affairs of
00u5t148, in contrsr6ntlon or Beotion 56 0r Art1014 3 0r
our State Constitution and are therefore unoonabitutlonal
and void.
          You also Inquire In your letter of request as to
your llabllity for payirq out county funds under these bills.
         Artlole 1649,        kavised Civil Statutes   of Texas,
reads as r0n0w8:
          *Art. 1649. Bond and Oath. - The auditor shall,
     tithin tw45t.ydays 0r his appointment, a54 bstore   .
     he enters upon the duties of his 0rriO4, make a
     boad with two or more good ma 6UfriCi45t  sureties,
     in the sum or rive thousaud dollars, parable to
Mrs. Will14 O'Neal, Page 10


     the oounty Judge aonditloned r0r th0 rlithrul
     performenas of hi8 dutl48, to b4 approved by
     the coamlasloners aourt. He ahall also take
     the orrlclal oath and an additloual ona In rrlt-
     lng, atatlug that hs la In ovary ray quallried
     under the pro~l%lon% and raqulrm4nta Of ml8
     title, and giving fully tha poaltlona of prlvats
     or pub110 trust ho has hemtorore hold, and the
     lmgth of aervias under sash. Ho ahall further
     lnaluda in hi4 oeth that ha will not personally
     bs intcreetad In any contract 45th the runty."
           Arti'cle1651, Revlaod Civil Statutes of Texea
road8 a4 rollowa:

            "Qenorel Iml88. - Thr auditor shall have a
     gsnorel over81 t of all ths book% and .recorde
     or all   the 0rrk"
                      a4ra 0r th4 aounty, dlstrlat or
     Stnto, who may be authorlzod or required by law
     to reaelvo or aolloat any monay, funds,   roe8 or
     other propotty for ths uaa of, or belonging to,
     the aouuty; and ha shall see to the ltrlat   mn-
     roraomont or the l4w govomlng aounty rinena4%.*
           Artiale   16259,Revlaod Clrll Ytatutos or Tour8 road6
as r OiiOWS :
          *To reuaino Aaaount. - Ii4 ahall b4v4 continual
     aaooaa to and shall 4x4min4 all the booka, aa-
     aounta, reporta, vouahora and othsr roaorda of
     any ofiiaor, the order8 of the aommlaalonors oourt,
     mlntlng to flnantm of tha OOunt~ and all
     vouahora given br the truat.44or ah aaamon school
     diatrlata or ths aounty and shall Inquire Into
     the aorreatnoaa or aaai4.'
          Artlals 1660, Rovls4d Civil   Btatutoa   ot Texas road8
aa rollowa 1
           -Apprwal   of Clear. - All claims, bllla and
     acaounto egalnat the county mu4t be f$l4d In 4mpl4
     tlaPsror the auditor to 4nain4 end approvs %%n4
     before the meotl~a ot the aommiaalonora court.
     Ko alaim,   bill or aaaount shall be allowod or pld
     until it has beon eumined    and a proved by the
     oounty auditor. The auditor aha P1 lraalnr th4
     same and atemp hi% 'approval theroon. If be 644~
     it noaeaaary, all such amounts, bill, or claims
     muat be verlilod by arrldavlt touching tho aorroat-
    Nra. Will14     O*Neal, Pass   11



           noms of tha a-4.   The auditor la hereby author-
           Izsd to admlniatsr oaths for the purposas oi thl%
           law.”
                  Artlalo 1661, Revised Civil Statutes   of Texas road%
    a%   r0ii0w8:
                 *RoquI%ltes Of Approval. - He ah411 not audit
          or approvo an;l such claim unlsss It has bean aon-
          tracted 4s provldod by law, nor any account for
          the purchase of supplies or araterlalafor tha 1144
          or eald county or cay or its offIcor%, unlear,
          In addition to other requlromenta of law, thorn
          la attaahed theroto a roqulaItlon algnod by the
          offloor   ordorlng 44m4 and approved by ths aounty
          Judge.    Said rquleltion must ?JOmade out and
          algnod and approved In tripllaata by the said
          orrloora, the trlpllaate to romaln with the offl-
          aor Ussiring the.purchaas the dupllaate to bo
          Illod with ths aounty auditor, and the original
-         t.0bs dolfvored to the party from whcm maid
          puralmrrola to be am&debetOr any puraharo #h6ll
          be aPade.   All warrants oa the county troaauror,
          lxo4pC warrants for Jury aorvlae, must b? aounter-
          al&nod by the oounty auditor.*
               The aeae of Southern Surety Commny lt al vs.
             0ouutf, 83 61 Zd 513 Connalasionot Appaala Of Tox48,
             B holds that the f’aiiursof the ootlntyauditor to
     cause propor entry to be rnads on oounty books or the ro-
     oeipt aad deposit of 4 w4mnt    payrrbleto the aounty and
     to m&a report to the aomla%Iouora* court shoring rooelpt
    .of money entItls% the county to recover jud(pssntagainst
     ths auditor and the eursty oa him orrlalal bond, on the
     ground of the auditor18 mnlfeaaano~ In offloe. lo quota
     rroa th4 adurt*% opinion 44 r0ii0wfi:
                  -ho offloe of aounty auditor Is highly
          Important under our aches440r local dr-
          gor4rn!44n’t.  RI% aoleatlon 1% removed,am far
          a% poaslblo from dlrsat politiaeilinfluenae
          by requlrlng hla appointment at the hands Of
          the aiatrlat judgoa of the aounty. The ata-
          tutory quallflaatlone and oath proeorlbod for the
          Inoumbent of this orlice are oxaoptio441. Ho
C
          met be or unquoatlonable.good moral aharacter and
          intollkgenoo, ,thoroughlyoompsfent In bualn4aa
          dotalla. B4 +% rsqulrod to t*e the uau41 ori:-
Mrs. iYllll4OWeal,   Page 12


    ala1 oath of ofilco, and also an additional
    oath, in writing, atatlng ho Is In every my quall-
    rlod under the provialona and roqul~4smnta or thr
    Jaw relating to hi% 0rrio4,   the poaItlon4 0r pub-
    lic trust or private trust he he% theratofOr4 held,
    and the length of servloa   under eaah. He Is also
    roqulred to include In him addltionel oath that
    he will not be personally lnt8reate6 In any con-
    tnat with the county. Artlaloa 1648, 1649, H. S.
    19g5. Artiolo 1651 providos tht.tho %uditor
    ahall hsve *goner&l over81 ht or 411 the books
    and records of all the oiffa4ra of the county,
    dfatrlat or Stats, who may be authorized or ro-
    qulred by law to reoalvs or oollsct any money...
    ror th4 ~$0 or, or belonging to the county; and
    he shall aoe to the rtrlat enforaeffiont of the law
    governing oounty fl,nanooa.* Articls 1853, pro-
    vldoe 'he shall havs continual aoaoas to and shall
    oxaaifneall the books, a6aount8, r4port4,   vouchers
    and othar rocorda ....rela$ing tot he financoe   Or
    the aounty ....aad ahall inquire  Into the correot-
    noms or 84m6.q.....
          wArtlcl4 1663 aakoa It his duty ap4olllcally
    to roqulre 411 prsona who havs roaelvod money
    bolonglng to the aounty, or have the dlsposltlon
    or managomont  or any or the property of tbs oounty
    to reador atatamanta to him. !Ch4auoa4sdlng artl-
    al4 (1664) provides, 'he ahall keep a general dot
    .& book% sharing all ef th4 trenaaotlons of'the
    aounty rolatlng to aaaounta, oontraota, indebtsd-
    naaaea of the county, and it% reaelpts and dla-
    buraeaenta of all Linda, and ah411 maLe tabulated
    roporta of said funds 4nd eoaounta ior eath rsgu-
    14r meeting of ths oommIaslonara* aourt.'....

         *The roregolng resti of the naturs and dutlos
    or the orrlca or oounty auditor Is made for the '
    purpoae of ehowlng not only what tha statutory
    ~dutlsa incumbent upon him are, but also a% rafbaot-
    iag the power conforrod upon hlaiby the Logialature,
    and his obligations In oonsoquenae tbercsof,in the
    aatter of saroguerding oounty funds.
         0 ....Whether through vIoletIon or law or
    dereliction of him ofilalal duty, ho socure; ;;%-
    aoaaion oS the warrant and It% proaooda,
    waa his d~uty as auditor to moo that the proper
II


     ma.   Wlllil,O'luaal,Page 13


           rund of the oounty rec9ir8d oredit r0r ~MO
            and to eee that entrier were laedeupon the
            oounty rooorda retlebtlng their proper handling
           and diaporitlon.... He was aharged by Ian with
           knowledge of how reoeipt of the funde oould be
           prooured iromthe county treasurer. Artlole 1657.
           Thi faot that the county*@ fund8 wore in hla
           hands did not take rroc.hfs power to make, cr
           CtiU60 to be mudo, proper.aocounting to the
           oollnty. His statutory duty wae plain to oauso
           proper entries to be made upon the books of the
           ocunty, and upon deposit of hbe funds to charge
           the 8ame to the county treasurer, orediting the
           amount to the party depositing aape. Artloles
           1656, 1657.   It waa Me duty thereupon to make
           a report to the oofmissfonarsl   oourt ahowing re-
           cd@    by the oounty of this money. Art101e 1665.
           Hla failure to do any' of theba thfngs oonstituttm
              flagrant vlolatlon of the oonditlon or his bon6
               r ithf llr mrrorm the dutlea required   ot him
F-                    ain aoquirlng ponee~~slonat the oountj*rr
           ii+       u
             WI 8 inth8  mannar stated, together rfth him
           rallure to oauae propor rooouatlap, ror mama and
           make report thereof; waa auoh oonduot with N-
           epeot to hle offiolal duties as to oohstltut6
           malfeaaanoe in mfoe.     Certainly this is trua
           In the abasnoe or any shwfna.    or attempted sha-
           lng, or juetlrloatlon on his-$rrt ror euoh rail-
           ura....* (Undatrsoorfngours)
               It is rundantectallaw that~a alafm again& a county
     besed upon an unconetitutiona~ statute Is not a lawful claim
     agalnet the oouuty. It is the uuty or the oounty auditoF
     *v me that only
                  . *.lawful
                         _   0lel.m againat the county me paid.
     w aas no aucnon~y TO approve an unlawful.olai.magelnat the
     oounty. Artiale 1651, R. G. S., eupre, also pr&dee,    among
     other thinge, that the oouuty auditor shall WC to the etrlot
     enfomement or the law governing oounty rinanoos. As pointed
     out above, the orriolal bond of the aounty auditor is oon-
     ditioned upon the faithful perfoI%nnnoe cf his duties.
               In view or the above authorities, you are roepeot-
     filly advised that it is the opinion of this department that
     you have no authority to and should not approve the payment
     Or olelma again& your county arialng under Bouse ,Bllle 195
PD.   WrillleO'Kaal, Page 14


and 493 OS the 46th Legislature ab 'Pexae.
             Trusting that this aatl8faOtOdlj answer8 your
lnqulry   , wso are
                                          very truly yours
APPROVED APR. RS, 1940               ATToRKzY CRNRRAL 01 TUAB
/m/ Wrald    C. Mann
                                    BY
ATTORIRXY ORZWR4L 01‘TEXAS                   /a/-.   Jiazrh%t

WJYSAW




AFPROTBD OpIRlaW CO!&WFTKS 8'7B.V.B. C&MRwIo